Citation Nr: 0738681	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  02-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for osteoporosis, claimed 
as secondary to service-connected hypothyroidism.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from October 1943 to January 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2004 decision, the Board denied entitlement to 
service connection for osteoporosis.  The veteran 
subsequently appealed the issue to the United States Court of 
Appeals for Veterans Claims (Court).  While the case was 
pending at the Court, the veteran's representative and the VA 
Office of the General Counsel filed a joint motion to vacate 
the Board's decision and remand the veteran's claim, based in 
part on a perceived need for a treating physician's records.  
In a March 2006 order, the Court granted the joint motion, 
vacated the Board's November 2004 decision, and remanded this 
case to the Board for readjudication.

In a July 2006 decision, the Board remanded this case to the 
RO for further development.  All requested development has 
been conducted and the veteran's claim in now properly before 
the Board for appellate consideration.  


FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran's current osteoporosis is 
proximately due to, the result of, or aggravated by service-
connected hypothyroidism.


CONCLUSION OF LAW

Osteoporosis is not secondary to service-connected 
hypothyroidism.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter(s) sent by the RO to the veteran on February 2001 and 
July 2006 that fully addressed all four notice elements.  The 
letters informed the veteran that VA would assist her in 
obtaining evidence necessary to support her claim, such as 
medical records, employment records, or records from any 
Federal agency, including VA, the service department, and the 
Social Security Administration.  The veteran was advised that 
it was her responsibility to submit any evidence to help 
substantiate the claim, including the names, addresses, and 
dates of treatment of any VA or non-VA medical providers who 
have treated her for her claimed disability.  She was also 
asked to provide a properly executed release so that VA could 
request the records from private physicians or hospitals for 
her but that it was her responsibility to make sure VA 
received all requested records.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that, together, the content of the February 
2001 and July 2006 letters provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  The 
Board notes that VA's duty to notify was not completely 
satisfied until after the initial unfavorable decision on the 
claim by the RO.  However, this error was not prejudicial to 
the veteran because the actions taken by VA after providing 
notice in July 2006 have essentially cured the error in the 
timing of notice.  The veteran was advised of her 
opportunities to submit additional evidence.  Subsequently, 
an October 2001 SOC and SSOCs dated in February 2002 and July 
2007 provided her with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  


Finally, the Board notes that the July 2006 letter sent to 
the veteran informed her of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran, and any presumption of error 
as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.

In addition to the foregoing, VA has a duty to assist the 
veteran in the development of the claim.  This duty includes 
assisting the veteran in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, as well as VA outpatient treatment 
records.  The RO has also obtained private medical records 
from all private physicians and hospitals the veteran has 
identified, in addition to the private medical records 
submitted by the veteran herself.  In this regard, the Board 
notes that the RO specifically asked the veteran to submit a 
properly executed release in order for medical records to be 
obtained from her private physician, Dr. T, who treated her 
for osteoporosis for two years.  See July 2006 VCAA letter; 
see also July 2006 Board remand.  The record reflects that 
the veteran submitted release forms for several physicians 
but did not submit a release for Dr. T, as requested.  
Accordingly, the RO requested medical records from the 
physicians for whom release forms were provided.  Although 
medical records from Dr. T are not associated with the claims 
file, the Board finds VA has satisfied its duty to assist the 
veteran, as the veteran failed to provide the necessary 
release form in order for such records to be obtained.  See 
38 C.F.R. § 3.159(c)(1)(ii).  

In addition, the veteran was afforded a VA medical 
examination in conjunction with her claim in February 2007.  
Moreover, neither the veteran nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis 

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  




Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of the veteran's claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

The veteran is seeking service connection for osteoporosis as 
secondary to her service-connected hypothyroidism.  
Specifically, the veteran asserts that the medication she was 
given by VA to treat her service-connected thyroid disability 
contributed to the development of her osteoporosis.  

As an initial matter, the Board notes there is conflicting 
medical evidence of record regarding whether the veteran ever 
actually manifested hypothyroidism and/or osteoporosis.  
There is also conflicting evidence regarding whether 
hypothyroidism can cause osteoporosis.  For the sake of 
clarity and brevity, the Board will not discuss these issues 
in detail for the following reasons.  Review of the record 
reveals the veteran has a current diagnosis of osteoporosis.  
See February 2007 VA examination report; see also VA 
outpatient treatment records dated January 1999 to January 
2004; see also private medical records dated January 2000 to 
January 2004.  In addition, although the evidence shows the 
veteran has been hypothyroid and hyperthyroid, the veteran's 
service-connected thyroid disability has been characterized 
as hypothyroidism for more than 50 years.  Moreover, the 
basis of the veteran's claim is that the treatment of her 
service-connected thyroid disability, e.g. excessive thyroid 
hormone replacement therapy resulting in hyperthyroidism, 
contributed to the development of her osteoporosis. 

The RO is free to evaluate the evidence of record and 
determine whether the veteran's service-connected thyroid 
disability should be re-characterized.  See June 2004 VA 
opinion from Dr. R.I.D.; see also May 2003 VA opinion and May 
2000 VA examination report.  However, the Board will proceed 
to evaluate the merits of the veteran's claim and will limit 
its inquiry to whether there is competent medical evidence 
which establishes that the veteran's osteoporosis is 
aggravated by, proximately due to, or the result of her 
service-connected hypothyroidism, specifically the treatment 
received therefor.  

The Board notes that the evidentiary record contains 
conflicting medical opinions regarding the relationship 
between the veteran's osteoporosis and service-connected 
thyroid disability.  It is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board is mindful that it cannot make its own independent 
medical determinations, and that it must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

In support of her claim, the veteran has submitted various 
medical records and statements written by physicians which 
purport to establish a relationship between her osteoporosis 
and service-connected hypothyroidism.  A September 2002 
private medical record from P.J.M., M.D., reflects the 
veteran was being evaluated for goiter, and reported her 
medical history regarding her thyroid disability.  Of note, 
the veteran specifically reported that she was put on a high 
dose of Synthroid in 1993 but her dose had been decreased in 
1999.  Dr. M also noted the veteran's history of 
osteoporosis, and examined the veteran.  The pertinent 
impression was osteoporosis secondary to excessive thyroid 
replacement and unreplaced estrogen deficiency.  In July 
2004, Dr. M submitted a statement which states that it has 
been well established that excessive thyroid replacement can 
be a contributing factor to osteoporosis.  

The Board considers Dr. M's opinion to be competent medical 
evidence; however, we find his opinion to be of lessened 
probative value because he gave no explanation for his 
conclusion that the veteran's osteoporosis is secondary to 
excessive thyroid replacement.  While Dr. M said it is well 
established that excessive thyroid replacement therapy can be 
a contributing factor to the development of osteoporosis, the 
Board finds this statement to be general in nature, as it 
does little more than propose the possibility of a causal 
relationship between osteoporosis and excessive thyroid 
replacement.  In this regard, the Board notes that Dr. M did 
not identify what clinical evidence from his examination of 
the veteran supported his finding that this particular 
veteran's osteoporosis was caused by the thyroid replacement 
she received.  In addition, there is no indication that Dr. M 
reviewed the veteran's claims file or any other post-service 
medical records to obtain the veteran's complete medical 
history prior to rendering his opinion.  

Instead, it appears Dr. M relied, at least partially, on the 
veteran's report that she was placed on a high dose of 
Synthroid in 1993, as both the September 2002 and July 2004 
statements from Dr. M refer to the veteran's reported 
history.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(Board is not required to accept a medical opinion that is 
unsupported by clinical findings and is based on a reported 
history from the veteran).  In making this determination, the 
Board notes we are not discounting the credibility of the 
veteran's statements regarding the medication she received to 
treat her thyroid condition.  In fact, the evidence indeed 
shows she had excessive thyroid replacement at one time.  
However, it does not appear that Dr. M considered, or was 
even aware of, the veteran's complete medical history, 
specifically the duration of the excessive hormone 
replacement, which, as discussed below, the preponderance of 
the competent evidence shows is significant in determining 
whether there is a causal relationship between the veteran's 
osteoporosis and hypothyroidism.  The Board must again note 
that Dr. M failed to identify what facts in this case, other 
than the veteran's report of excessive thyroid replacement, 
support a finding that the veteran's osteoporosis is related 
to her service-connected hypothyroidism.  Therefore, the 
Board finds Dr. M's conclusion to be less than dispositive in 
this case.  

We note that the veteran has also submitted a June 2000 
statement from J.A.K., a family nurse practitioner who works 
with one of the veteran's private physicians, in support of 
her claim.  Ms. K stated that "apparently" the veteran's 
thyroid has not always been adequately controlled with 
medication and, at times, "it sounds like" the veteran was 
alternating between a hyperthyroid and hypothyroid state.  
Ms. K further stated that any state other than euthyroid can 
lead to osteoporosis.  Although Ms. K has purported to 
establish a relationship between the veteran's osteoporosis 
and service-connected hypothyroidism, the Board finds her 
statement to be of lessened probative value because it 
establishes only that a hyperthyroid or hypothyroid condition 
can lead to osteoporosis, without identifying what evidence 
specific to this veteran supports such a finding.  In this 
regard, the Board finds that the words "apparently" and 
"sounds like" diminish the probative value of Ms. K's 
statement because she did not identify what evidence she 
observed or reviewed that supported her statements regarding 
the treatment of the veteran's thyroid condition.  As a 
result, the Board finds that J.A.K.'s statement is of reduced 
probative value in terms of establishing that the veteran's 
osteoporosis is secondary to service-connected 
hypothyroidism.  

The veteran also submitted an article from the National 
Osteoporosis Foundation entitled "Medications and Bone Loss: 
Are You at Risk for Osteoporosis?," which states that 
excessive amounts of thyroid hormones, whether for 
replacement therapy for hypothyroidism or as suppressive 
therapy for thyroid nodules, can result in a decrease in bone 
mass.  Similarly, a February 2006 VA outpatient treatment 
record signed by W.B.A., D.O., states that taking too much 
thyroid over prolonged periods can certainly lead to bone 
calcium loss.  Although this evidence establishes that 
excessive thyroid hormones can result in bone loss, this 
evidence does not provide the etiological foundation needed 
in this case to show that the veteran's thyroid replacement 
was excessive enough to cause osteoporosis.  


With regard to the above opinions and submissions, we must 
point out that service connection may not be based on a 
resort to speculation or mere possibility.  38 C.F.R. 
§ 3.102.  See, e.g., Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's military 
experience "could" have precipitated the development of his 
claimed disorder found too speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
veteran's claim which does little more than suggest 
possibility that his claimed illness "might" have been 
caused by a particular exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" be related to service is 
too speculative to establish such relationship).  Moreover, 
generic medical treatise evidence is simply "too general and 
inconclusive" to make a causal link more than speculative in 
nature, or to outweigh the lack of specific supportive 
medical evidence directly pertinent to the veteran.  Mattern 
v. West, 12 Vet. App. 222, 229 (1999). 

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative weight to the opinion 
rendered by, R.I.D., M.D., the VA physician who reviewed the 
veteran's claims file in June 2004.  Dr. D, the Chief of 
Endocrinology & Metabolism at a VA medical center and a 
Professor of Medicine & Biochemistry at a university school 
of medicine, conducted a detailed review of the veteran's 
claims file, noted her medical history from 1949 to 2004, and 
reported the results of her thyroid function tests (TFTs) and 
thyroid stimulating hormone (TSH) level during that time.  
Dr. D also specifically noted and reported the various 
medications the veteran was prescribed before and since the 
surgical resection of her thyroid in 1949.  In this context, 
Dr. D stated that the veteran was treated with various forms 
of thyroid supplement after the surgical resection, which may 
not have been indicated for management of hypothyroidism but 
is appropriate in the setting of post-surgical 
hemithyroidectomy.  He noted that the veteran's TSH and other 
measures of thyroid hormone replacement therapy were 
appropriately monitored and the thyroid dose adjusted 
appropriately.  He did note that the veteran developed 
laboratory evidence of excessive T4 replacement for a period 
of time between 1995 and 1996, but stated this was 
appropriately adjusted and corrected.  As a result, Dr. D 
stated that the duration of iatrogenic hyperthyroidism was 
limited and unlikely to have contributed to the veteran's 
osteoporosis.  

Dr. D explained that excessive thyroid replacement can be a 
risk factor for osteoporosis, particularly if the patient is 
hyperthyroid for an extended period of time.  In this case, 
however, Dr. D stated that because the period of chemical 
hyperthyroidism was of limited duration, it is unlikely to 
have contributed significantly to the development of 
osteoporosis, and he did not think the veteran's 
hyperthyroidism was proximately related to the development of 
her osteoporosis.  Instead, Dr. D stated that he believes the 
veteran's osteoporosis is consistent with advanced age and 
post-menopausal status apart from contributions from thyroid 
medication.  Dr. D also noted that the veteran has used 
naturopathic thyroid preparations which were not prescribed 
by VA, which may have contributed to the transient 
development of hyperthyroidism.  

The Board notes that Dr. D's opinion is supported by other 
medical evidence of record.  In May 2003, another VA 
physician reviewed the veteran's claims file and noted that 
the evidence showed the veteran went through a temporary 
excess of thyroid replacement for one or two years.  
Similarly, a VA physician who examined the veteran and 
reviewed her claims file in February 2007 determined that the 
veteran's osteoporosis would have occurred whether she had 
treatment for a thyroid problem or not, noting that the 
veteran was on a slightly excessive thyroid dose for a short 
period of time, which would be very unlikely to cause 
osteoporosis.  The evidentiary record also contains other 
medical evidence which questions whether the veteran's 
osteoporosis is due to her service-connected thyroid 
disability and states that she has other risk factors for 
osteoporosis.  See May 2000 VA examination report; see also 
May 2000 private medical record from Dr. D.J.S.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's osteoporosis is secondary to her service-connected 
thyroid disability.  In making this determination, the Board 
considers Dr. D's conclusion to be the most competent and 
probative medical evidence of record because he reviewed the 
veteran's entire claims file and specifically noted and 
reported the pertinent aspects of the veteran's medical 
history with respect to the treatment of her thyroid 
condition and development of her osteoporosis.  The Board 
finds it highly probative that, like the evidence submitted 
in support of the veteran's claim, Dr. D noted that excessive 
thyroid replacement can be a risk factor for osteoporosis; 
however, Dr. D provided a detailed explanation for finding 
that it is unlikely that this veteran's thyroid replacement 
contributed to her osteoporosis.  As noted, Dr. D stated that 
the duration of the veteran's hyperthyroidism was limited, 
and therefore unlikely to have contributed to the development 
of osteoporosis.  Dr. D also noted the veteran's other risk 
factors for osteoporosis, including advanced age and post-
menopausal status.  Moreover, as noted above, Dr. D's opinion 
is supported by the other evidence of record.  

The Board does not doubt the veteran sincerely believes her 
osteoporosis is related to the treatment she received for her 
service-connected thyroid disability; however, there is no 
indication that she has the requisite knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  We do recognize that lay statements may be competent 
to support a claim as to lay-observable events or lay-
observable disability or symptoms, see, e.g., Jandreau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  However, the determination as to causation and nexus 
in this case requires sophisticated, professional opinion 
evidence, and as discussed above, the most competent and 
probative medical evidence of record preponderates against a 
finding that the veteran's osteoporosis is secondary to 
service-connected hypothyroidism.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
osteoporosis, claimed as secondary to service-connected 
hypothyroidism, the benefit-of-the-doubt rule is not for 
application, and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  




ORDER

Entitlement to service connection for osteoporosis, claimed 
as secondary to service-connected hypothyroidism, is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


